   Case 4:20-cv-00898-MWB-EBC Document 10 Filed 07/16/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GREGORY LATRELL GIVENS,                         No. 4:20-CV-00898

           Petitioner,                          (Judge Brann)

     v.

S. SPAULDING, USP LEWISBURG,

           Respondent.

                                   ORDER

                                JULY 16, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 is
          DISMISSED for lack of jurisdiction.

    2.    The dismissal is without prejudice to Petitioner’s right to seek relief in
          the sentencing court, subject to the pre-authorization requirements set
          forth in 28 U.S.C. §§ 2244 and 2255(h), as they may apply.

    3.    The Clerk of Court is directed to NOTIFY the Petitioner and CLOSE
          this case.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
